Citation Nr: 1516608	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-23 439	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1989 to May 1993.

This case comes before the Board of Veterans' Appeals (the Board) from December 2010 and March 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before a Decision Review Officer (DRO) in August 2012.  A transcript of that proceeding has been associated with the claims file.

In an August 2013 DRO decision, the AOJ granted the Veteran service connection for left ear hearing loss.  Therefore, this service connection claim has been resolved and is no longer before the Board on appeal.

The issue of entitlement to an increased rating for Gulf War Illness was raised by the record in the Veteran's August 2012 DRO Hearing Transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See DRO Hearing Transcript, pg. 29.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  During his July 2012 DRO hearing, the Veteran indicated he underwent an audiological examination shortly after separation from service, possibly in 1993.  See DRO Hearing Transcript, pp. 14-15.  Additionally, the Veteran reported that his private physician noted that his hearing loss was due to service.  Id. at 23.  Additionally, the Veteran reported receiving care from the Manchester Vet Center.  See March 2010 statement.  Records documenting this treatment are not in the claims file.  Because the aforementioned records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was afforded a VA examination for his claimed CFS in November 2010.  At that time, the Veteran complained of chronic daily fatigue, memory problems, joint pain, and aching.  The examiner characterized the Veteran's joint and muscle symptoms as attributable to a medically unexplained chronic multi-system (sic) illness.  The examiner stated the Veteran did not have a clear diagnosis of CFS, and attributed the Veteran's fatigue to his nonservice-connected sleep apnea and possibly to nonservice-connected diabetes mellitus.

A December 2010 rating decision granted the Veteran service connection for Gulf War Illness on the basis of his joint and muscle pain.

In August 2012, the Veteran reported he experienced earaches, generalized muscle aches or weakness, fatigue, migratory joint pains, neuropsychologic symptoms, and sleep disturbance, which he attributed to CFS.  See August 2012 CFS Examination Form and notations.  

Thus, as it appears the Veteran's disability picture has evolved since his last examination, the Board finds a new examination is necessary to determine the nature and etiology of the Veteran's claimed CFS.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran furnish all dates and places of treatment for conditions related to his hearing loss and CFS disabilities, including the Veteran's reported audiological evaluation performed in 1993 and the private physician who noted his hearing loss was due to service.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's hearing loss and chronic fatigue syndrome disabilities.  All records received should be associated with the claims file.

3.  Obtain records pertaining to the Veteran from the Vet Center in Manchester, New Hampshire.

4.  Schedule the Veteran for a VA Gulf War Illness examination by a clinician who is capable of determining the current nature and likely etiology of the Veteran's earaches, fatigue, neuropsychologic symptoms, and sleep disturbance; and, whether or not these symptoms, as likely as not, collectively result in CFS or some other "chronic multisymptom illness of partially understood etiology and pathophysiology."  

The examiner's attention is directed to the Veteran's reports of earaches, fatigue, neuropsychologic symptoms, and sleep disturbance.  

a)  The examiner should specifically address whether the Veteran has CFS or fibromyalgia.

b)  The examiner's attention is directed to the fact that the Veteran is service-connected for posttraumatic stress disorder (PTSD) and Gulf War Illness.  

With regard to claimed chronic fatigue, the examiner should address whether such is a manifestation of the service-connected PTSD or service-connected Gulf War Illness.  

c)  If not, are the claimed earaches, fatigue, neuropsychologic symptoms, and sleep disturbance at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness such as CFS or fibromyalgia.  

d)  If the Veteran has a diagnosed disability manifested by earaches, fatigue, neuropsychologic symptoms, and sleep disturbance, the examiner should opine as to whether such disability is at least as likely as not (a probability of 50 percent or greater) related to active service, to include service in the Persian Gulf.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Ensure completion of the foregoing and any other development deemed necessary, including, if warranted, a new audiological evaluation for the Veteran's right ear hearing loss, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


